Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the possession of a weapon after a frisk of his cell yielded a blade fashioned from a can lid. Petitioner challenges the determination of his guilt on the ground that it was not based upon substantial evidence. We disagree. The misbehavior report and the testimony of the correction officer who discovered the weapon in petitioner’s cell provided substantial evidence to support the determination of guilt (see, Matter of Tankleff v Coughlin, 210 AD2d 815, 816). Petitioner’s claim that the weapon was not his was insufficient to defeat the inference of possession that arises whenever contraband is found in an area under an inmate’s control (see, Matter of Price v Coughlin, 195 AD2d 995) and merely raised an issue of credibility for resolution by the Hearing Officer (see, Matter of Patterson v Senkowski, 204 AD2d 831, 833). Petitioner’s remaining contentions have been considered and found to be unpersuasive.
Cardona, P. J., Mikoll, Crew III, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.